REISSUE NOTICE OF ALLOWABILITY

Claim Status
	Claims 1-21 are allowed.

Withdrawn Claim Rejections - 35 USC § 251
The rejection of Claims 1-21 as being based upon a defective reissue declaration under 35 U.S.C. 251 is hereby withdrawn based on the corrected declaration.

Withdrawn Claim Rejections - 35 USC § 102
The rejection of Claims 1-4, 7, 8, 10, 11 and 14-18 under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent No. 7,568,983 to Gilbert is hereby withdrawn.
As to Claim 1, 8 and 15, the amendment to clarify that the golf club is of the putter type and having a vertical orientation and the center portion including a change in depth along with the other claim limitations serves to define over Gilbert.

The rejection of Claims 1-4, 8-11 and 15-18 under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent No. 7,285,057 to Mann, Jr. et al. is hereby withdrawn.
As to Claim 1, 8 and 15, the amendment to clarify that the golf club is of the putter type and having a vertical orientation and the center portion including a change in depth along with the other claim limitations serves to define over Mann.


Withdrawn Claim Rejections - 35 USC § 103
The rejection of Claims 5, 6, 12, 13, 19 and 20 under pre-AIA  35 U.S.C. 103(a) as obvious over US Patent No. 7,568,983 to Gilbert, in view of US Patent Application Publication 2008/0242442 to Gilbert et al. and US 5,688,186 to Michaels et al. is hereby withdrawn based on the amendments to Claims 1, 8 and 15 noted above.

The rejection of Claims 5, 6, 12, 13, 19 and 20 under pre-AIA  35 U.S.C. 103(a) as obvious over US Patent No. 7,285,057 to Mann, Jr. et al, in view of US Patent Application Publication 2008/0242442 to Gilbert et al. and US 5,688,186 to Michaels et al. is hereby withdrawn based on the amendments to Claims 1, 8 and 15 noted above.

The rejection of Claims 7, 14 and 21 under pre-AIA  35 U.S.C. 103(a) as obvious over US Patent No. 7,285,057 to Mann, Jr. et al., in view of US 2008/0125241 to Tateno et al. is hereby withdrawn based on the amendments to Claims 1, 8 and 15 noted above.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or reasonably suggest the claimed putter type golf club having grooves with the claimed variances, and in particular having a center portion that changes in depth, in combination with the other claimed elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993


 Conferees:  /BMF/ and /E.D.L/                                      SPRS, Art Unit 3993